GILBERT, J.:
The legal effect of the statute (Laws 1874, chap. 638) is to render the bonds in question valid and effectual securities. No doubt *478of the competency of the legislature to pass the statute is felt by us. They had the power originally to prescribe the terms and conditions on which the commissioners should be appointed and should be authorized to issue the bonds. The same power is clearly sufficient to uphold an act whereby a part of the terms and conditions so prescribed has been remitted. In other words, a ratification by the legislature of acts already done, is equivalent to an original authority to do the same acts. The fact that the Court of Appeals has adjudged that the county judge did not acquire jurisdiction of the proceedings under which the bonds were issued, does not affect the question before us. The defect arose from no lack of power in the legislature, but from an omission of the petitioners to state in their petition, that the railroad company, in aid of which the bonds were to be issued, was a corporation in this State. (People ex rel. Rogers v. Spencer, 55 N. Y., 1.) A judicial determination that the acts were void because they were not within the authority originally granted, in no sense'impairs the power of the legislature to cure the defective proceedings by declaring them to be valid. The legislative will governs in both instances. (People ex rel. Alb. and Sus. R. R. Co. v. Mitchell, 35 N. Y., 551; People v. Williams, 3 N. Y. S. C. [Thomp. & Cook], 342; Town of Duanesburgh v. Jenkins, 57 N. Y., 194.)
The recent amendment of the Constitution (art. 8, § 11), prohibiting any county, city, town, or village from loaning its credit to, or becoming the owner of stock in any corporation, does not operate retroactively.
Tor these reasons, we think the order appealed from is erroneous, and should be reversed with costs.
Present — Smith, P. J., G-ilbeRt and MeewiN, JJ.
Order reversed, with ten dollars costs.